Title: From John Quincy Adams to Abigail Smith Adams, 20 September 1816
From: Adams, John Quincy
To: Adams, Abigail Smith




My dear Mother.
Ealing 20. September 1816.


My wife’s brother J. B. Johnson has written from New Orleans, to his sister and me, requesting us to send him our Portraits, and we are accordingly sitting for them to a young American named Locke, who is working hard to make a reputation as a Painter.—This is the second time that according to a melancholy yoke of poor Sheridan’s, I have undergone the operation of sitting for my Picture, within these two years. The first was at Ghent, where the President of the Academy of fine Arts of that place, Mr Van Huffel, prevailed upon me to allow him to paint me, when I fancied it was much against my will; and so it is now—But these are cases in which one yields compliance as the least of two evils—Be that as it may, I went yesterday to town, to sit, and upon alighting at my Office, N. 13 Craven Street, I found the Cards of Mr S. C. Thatcher, and Mr. A. Bigelow, with a whole budget of Letters, from the fire-side (in July and August) at Quincy, for two of which, dated 18. July and 7. August, I am indebted to you, my ever dear and honoured mother—I could not call upon Messrs Thatcher and Bigelow yesterday, but I hope we shall see them here.
I have long been of opinion that there were too many sympathies of various kinds between New and Old England; but the sympathy of chilling frigidity of a cold ungenial, unprolific, and churlish summer must now be  added to the ungracious list. We have had lately a few barely comfortable days, but not one Evening and scarcely a day in 1816, when a fire would have been superfluous—In one respect there has been a difference—for while you complain of dry weather, I have been listening every Sunday untill the last, for more than two months, to a prayer that we might be relieved from the plague of Waters. Last Sunday it was changed to a thanksgiving for fair weather—but the cold still continues—There were several sharp frosts in July and August, and the Newspapers are filled with accounts of Snow in Harvest, and of ice an inch thick in dog-days within a hundred miles of London. What agency the spots upon the Sun have had in all this, is more than I, or perhaps any body else is astronomer enough to know—In Europe, as you must have heard, the Spots on the Sun, portended the end of the world until the 18th. of July; and since then, there has scarcely been seen enough of the Sun to know whether it was spotted or not.—It is pretty certain however that the harvests have been much affected by the weather in a great part of Europe; though not so much as by your account they have been with you. The oddity of the thing here is, that it is a rancorous party question between the Jacobins and the legitimates, who pledge their words and their honour, on one side that there will be a great failure in the harvest, and on the other that there will be no failure at all.
You mention some of our forefathers who figure in Mather’s Magnalia—I begin to feel something of the genealogical maggot myself, and want to know something more about my ancestors than I have ever yet discovered. I remember the round robin of that great Genius Cousin Elijah Adams Esquire of Medfield, and hope you have it in safe keeping. Perhaps that and Williard’s Body of Divinity, contain as much of the Adams Annals before my father, as are to be gleaned after the Harvest old father Time has reaped of them—It traces them back to England; which for us is going back to Noah’s flood—But of the female branches of the ascending line, I should be glad to know more—For example, who were my father’s grandmothers, paternal and maternal—I suppose my father knows, but if I ever heard, I do not remember—Again who was your grandmother Smith, and who was the wife of the said Thomas Shephard, whose daughter was your Grandfather’s mother—When you have leisure, I wish you would write me all the family history that you can remember.
The rage of royal matrimony seems to be spreading beyond its natural bounds. According to the rumours in circulation here, it has even reached His Royal Highness the Prince Regent of England. Although I have satisfied myself that very little of what is said about him ought to be believed, yet his design of obtaining if he can a divorce from his present wife has become so notorious that it will no longer admit of a doubt. The Princess of Wales has been living these two years abroad, with his consent, and scandal which had always been nibbling at her reputation, has been gorging upon it, since she left England, like an Alderman upon high venison—All the English Ladies who accompanied her when she first went, have left her, and returned to England, and she is now travelling about, living publicly with an Italian adventurer, in such utter contempt of all decorum, that some of the Captains of English Men of War have refused to admit the paramour with her at their tables. These are the Stories about her now in circulation; and it is further said that the Regent has now in his possession positive proof against her, such as by the ecclesiastical Laws of England will entitle him to a divorce. When he first proposed it to his Ministers, the Chancellor and the Earl of Liverpool are said to have been so averse to the measure as to tender the resignation of their Offices; but since the return of Mr Canning, and his reinstallation into the Ministry he has become the manager of the Transaction, and there is now little question that it will be brought before Parliament at their next Session—The public take very little interest in the Princess of Wales, herself, the appearances are so much against her, that it is universally taken for granted, the proofs in the Regent’s possession will be ample to warrant a divorce, but the multitude enquire why he wants it, and the Attorney’s Clerks ask how he is to obtain it? As if a husband was bound to find a justification of his wife’s frailties in the supposed consciousness of his own; or as if the Parliaments of George the third had ever shewn themselves less omnipotent, or less complaisant to the personal wishes of the Sovereign, than the Parliaments of Henry the Eighth. Opposition to the measure there will undoubtedly be, and if Ministers should find their power in Parliament staggering upon other and national objects (which is not probable) they may take this opportunity to go out at a good door, as Pitt when he got frightened in 1801. went out upon the Catholic question—That the Regent wishes a divorce for the sake of a second marriage there is nothing as yet but conjecture, and the fears of the Princess Charlotte’s partizans to indicate—The Princess Charlotte had a show of popularity at the time of her marriage, but she has few if any friends, and after more than four Months of Marriage, it is a question as unsettled as that about the harvest whether she is in the way of increasing the family or not. Those who assume as a fact that the Regent is bent upon a second Marriage, suppose that he looks to the Princess Sophia of Gloucester who is in her forty-fourth year, but much the handsomest of all the females of the Royal Family.
The bustling Season of London, the Levees, Drawing-Rooms, Dinners, Parties, Balls, &c. are over for this year—The fashionable world we all give to bustle in the Country or at the watering places, and since the close of the last month we have been altogether quiet. I wish it were possible we could expect to remain so, through the next Winter—“We found so much in consequence residing so far distant from London, while we had such frequent and indispensable calls there that we determined perhaps inconsiderately  town for the coming Winter—We have not yet however found a house to suit us  and it is scarcely possible that at double the cost we should find one in London, half so agreeable or comfortable for a residence as this—My wife’s health for the last six weeks has been affected by a troublesome cough and pain in the side; and George frequently gives us great uneasiness. His growth continues as rapid as ever, and it is attended with great debility and with a continual recurrence of complaints which alarm us—The other two boys enjoy much better health.
I am happy more than I can express to learn that yours has been so much restored, and that my father’s is so generally good—What with your Independence day, your Neponset Bridge Hotel, and your party’s at Mr Quincy’s, Mr Marston’s and my brother’s; you have had as gay a Summer of it as we have; and I hope without any occasion for such a remark as was made me by one of the guests at the Mansion House dinner to the Duke of Wellington—“It is very well for us to be here, dining upon Turtle and Venison, but the Country is ruined!” Happier, be the lot of our’s!
I remain with ever faithful affection your’s


A.




